DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 2/14/2022 are as follows: 
Claims 2-10 and 12-24 are cancelled by the applicant.
Claim 25 is newly added;
Claims 1, 11, and 25 are pending and being examined.

Drawings
The drawings were received on 2/14/2022.  The drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moure (US2012/0159980A1, as cited in the IDS) in view of Eriksson (US2011/0220340A1, as previously cited) and in further view of Katayama (US4071445, as previously cited).
Re Claim 1. Moure teaches a recovery system (2) for the recovery of thermal energy from waste water from a building, which recovery system comprises (Figures 1-3): 
a collector tank (18) (Figures 1-3; Paragraph 24-25); 
a supply pipeline system (piping connected to inlet 38) for supplying waste water (“E”) to the collector tank (Figures 1-3; Paragraph 24-25, 36); 
a heat pump (4) (Figure 1; Paragraph 23, 26, 30-32); 
a heat exchanger device (20) arranged in the collector tank and which is in contact with said waste water (Figures 1-3; Paragraphs 24-26, 41-45); 
a heat transfer fluid pipeline system (7, 22) arranged between the heat pump and the heat exchanger device (Figures 1-3; Paragraphs 24-26, 30-32), 
wherein, the heat pump (4) is configured to absorb thermal energy (via evaporator 14) from a non-freeze liquid circulating through the heat pump, which the non-freeze liquid can be used as a heat transfer liquid, and the heat pump is configured to transfer thermal energy (via condenser 10) to water (via water heating circuit 30) flowing through the heat pump (Figure 1; Paragraphs 23-26, 30-33; Examiner takes Official Notice of the ubiquitous and well-known use of non-freeze liquids in heat transfer systems to prevent freezing of heat transfer circuits, wherein one of ordinary skill in the art would be readily apparent of the benefits of using non-freeze liquids in a heat transfer system.  The examiner’s assertion of Official Notice of common knowledge or well-known in the art statement is taken to be admitted prior art because the applicant has failed to traverse the examiner’s previous assertion of official notice. See MPEP 2144.03(c)); 
that non-freeze liquid can circulate in said heat transfer fluid pipeline system, wherein the heat exchanger device is configured such that the non-freeze liquid is conveyed (via pump 24) through the heat exchanger device, wherein the non-freeze liquid can absorb thermal energy (via heat exchanger 20) from waste water in the collector tank (Figures 1-3; Paragraphs 24-32), 
wherein: 
the heat exchanger device comprises one or more sets of heat exchanger elements (60), in order to be lowered into the wastewater of the collector tank each heat exchanger element (Figures 1-3; Paragraphs 41-45) comprising, 
at least two substantially parallel plates (62) (Figures 1-3; Paragraphs 41-45), wherein an internal flow passage (64) for the non-freeze liquid that extends through the plates between a non-freeze liquid inlet (conduit of 60 connected to 70) disposed at one end of the heat exchanger element and an outlet (conduit of 60 connected to 72) for non-freeze liquid  provided at the other end of the heat exchanger element (Figures 1-3; Figure 3 illustrates the inlet 70 is located at a left end of the plate 60 and the outlet 72 is located at a right end of the plate 60; Paragraphs 41-45).
Moure fails to specifically teach the heat exchanger device parallel plates are made of a self-supporting polymeric material and wherein the at least two substantially parallel plates form an internal flow passage therebetween for the non-freeze liquid that extends throughout substantially the entire surface the two parallel plates.  Moure teaches the collector tank (Figures 1-3) but fails to specifically teach a preparatory unit including a mechanical separation unit protecting a cutting pump to pump waste water from the preparatory unit to the collector tank via the supply pipeline system.
However, Eriksson teaches a heat exchanger device formed of parallel plates (2, 3) are made of a self-supporting polymeric material (Figures 1-2; Paragraph 7) and wherein the at least two substantially parallel plates (2, 3) form an internal flow passage (6) therebetween for the non-freeze liquid that extends throughout substantially the entire surface the two parallel plates (Figures 1-2; Paragraphs 7, 26-35).  Eriksson teaches the benefit of a polymer heat exchanger is corrosion resistance, ease of manufacturing, and is cost effective (Paragraph 7).
Therefore, in view of Eriksson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat exchanger device parallel plates of Moure from self-supporting polymeric material in order to provide anti-corrosion benefits to the heat exchanger, thereby reducing potential damage to the heat exchanger device (Eriksson Paragraph 7).  Additionally, in view of Eriksson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat exchanger device parallel plates of Moure from self-supporting polymeric material due to polymer heat exchangers being cost effective to produce and ease of manufacturing (Paragraph 7 of Eriksson).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the heat exchanger device parallel plates of Moure from self-supporting polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat exchanger as two parallel plates with an internal passage throughout substantially the entire surface of the two parallel plates in order to increase the heat exchange surface area of the heat exchanger, thereby increasing the efficiency of the heat exchanger.
Katayama teaches a preparatory unit (30) including a mechanical separation unit (i.e. coarse mesh filter, which is the same structure applicant describes as their mechanical separation unit, see Paragraph 83 of applicants specification which states “mechanical separation unit in the form of a grid”.  A grid is another term for a coarse mesh filter) protecting a cutting pump (31) to pump waste water from the preparatory unit (30) to the collector tank (2) via the supply pipeline system (6) (Figure 1; Column 5 lines 30-46 and Column 4 lines 49-53 teaches a crusher pump 31 having a coarse mesh filter.  A crusher pump is equivalent to a cutter pump since they both shred large waste into smaller waste).
Therefore, in view of Katayama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a preparatory unit with a cutting pump and coarse mesh filter to Moure’s thermal system in order to supply the waste water to the collective tank better mixed together, thereby reducing clogging. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a mechanical separation unit prior to Moure’s thermal system in order to filter out large debris that could clog the system.  

Re Claim 11. Moure further teaches each set of the heat exchanger elements (60) comprising a plurality of heat exchanger elements (60) through which the non-freeze liquid circulates (Figures 1-3, Paragraph 56; Although the claim only requires one set of heat exchanger plates, Moure teaches in Paragraph 56 that the system can comprise plural compartments each comprising a set of exchange plates). 
	Re Claim 25. Moure as modified by Eriksson teach the non-freeze liquid flows in a single flow direction throughout the at least two substantially parallel plates (Eriksson Figures 1-2 illustrates the single flow direction from the inlet 4 to the outlet 5; Paragraphs 7, 26-35).
	
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Moure fails to teach the at least two substantially parallel plates form an internal flow passage therebetween for the non-freeze liquid that extends throughout substantially the entire surface the two parallel plates.  This argument is moot in view of the new grounds of rejection based on Eriksson.  Eriksson teaches the at least two substantially parallel plates (2, 3) form an internal flow passage (6) therebetween for the non-freeze liquid that extends throughout substantially the entire surface the two parallel plates (Figures 1-2; Paragraphs 7, 26-35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763